IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 95-KP-00917-SCT
MIKEL WHITE A/K/K MICHAEL LEROY WHITE
A/K/A MIKEL LEROY WHITE
v.
STATE OF MISSISSIPPI
THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND MAY NOT BE CITED,
                        PURSUANT TO M.R.A.P. 35-A
DATE OF JUDGMENT:                              07/26/95
TRIAL JUDGE:                                   HON. WILLIAM F. COLEMAN
COURT FROM WHICH APPEALED:                     HINDS COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                        PRO SE
ATTORNEY FOR APPELLEE:                         OFFICE OF THE ATTORNEY GENERAL

                                               BY: PAT S. FLYNN
DISTRICT ATTORNEY:                             EDWARD J. PETERS
NATURE OF THE CASE:                            CRIMINAL - POST CONVICTION RELIEF
DISPOSITION:                                   AFFIRMED - 10/2/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                10/23/97




     BEFORE SULLIVAN, P.J., PITTMAN AND BANKS, JJ.

     BANKS, JUSTICE, FOR THE COURT:




This matter is before the Court on appeal from an order denying post conviction relief. White was
convicted in May, 1981, but his motion for relief was not offered until May, 1994. The motion was
filed well beyond the three (3) year statute of limitations provided by Miss. Code Ann. § 99-39-5(2).
In addition, the basis of White's appeal does not come within any of the recognized exceptions to the
statute. Therefore, we conclude the petition for post-conviction relief is time barred. Cole v. State,
608 So. 2d 1331 (Miss. 1992).

DENIAL OF POST-CONVICTION RELIEF AFFIRMED.

LEE, C.J., PRATHER AND SULLIVAN, P.JJ., PITTMAN, McRAE, ROBERTS AND
MILLS, JJ., CONCUR. SMITH, J., NOT PARTICIPATING.